UNITED STATES COURT OF APPEALS
                      For the Fifth Circuit



                          No. 97-10830
                        Summary Calendar



                  STATE FARM INSURANCE COMPANY,

                                   Plaintiff - Counter-Defendant,


                             VERSUS


                          LA TRINH BAO,

                                            Defendant - Appellee,


                             VERSUS


                          LE HONG TRAN,

                        Defendant - Counter Claimant - Appellant.




          Appeal from the United States District Court
               For the Northern District of Texas
                        (3:96-CV-2909-AH)
                          April 3, 1998


Before DUHÉ, DeMOSS, and DENNIS, Circuit Judges.

PER CURIAM:*


  *
     Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
     This is an interpleader action filed by State Farm on October

21, 1996, to bring to court the parties necessary to determine the

appropriate beneficiary of certain life insurance proceeds payable

under the policy which State Farm issued to Hoa Tran ("Hoa") as

named insured, who died June 1, 1996.                The insurance proceeds

totaling $101,852.53 were paid into the registry of the court and

State Farm was subsequently dismissed.             The policy was originally

issued in August 1995 and named as primary beneficiary was Hoa’s

mother, Tran, and the successive beneficiary was Hoa’s sister.                  In

January 1996, Hoa executed a change of beneficiary and delivered

the same    to   the   agent   of   State   Farm    and   by   this    change   of

beneficiary form Hoa named La Trinh Bao Truc ("Truc") as primary

beneficiary and designated his mother as secondary beneficiary and

his sister as successor beneficiary.               Hoa and Truc had become

engaged to be married shortly before the change of beneficiary was

executed.        Several   months    after    executing        the    change    of

beneficiary, Hoa made a trip to Vietnam where he died.                After HOA’s

death both Tran, his mother, and Truc, his fiancé, filed claims

with State Farm for payment of the insurance proceeds.                         Truc

claimed that as the beneficiary named in the written change of

beneficiary form she was entitled to the proceeds.                   Tran claimed

that the change of beneficiary form had been executed by Hoa as a

result of undue influence, misrepresentation and fraud perpetrated

by Truc.    Both parties moved for summary judgment and the dispute

was submitted to the magistrate judge by agreement. The magistrate

                                       2
judge ruled that Tran failed to offer competent summary judgment

evidence which was sufficient to raise a genuine issue of material

fact as to her contentions regarding fraud, misrepresentation and

undue   influence.    Accordingly,   the   magistrate   judge   granted

judgment for Truc.   Tran filed a timely appeal to this Court.

      We have carefully reviewed the brief,2 and the record excerpts

and relevant portions of the record itself. For the reasons stated

in the magistrate judge’s Memorandum Opinion and Order filed under

date of June 6, 1997, we conclude that the Final Judgment filed on

June 18, 1997, should be, and the same is, hereby

                AFFIRMED.




  2
     Tran, the appellant, filed a brief and record excerpts; but
Truc filed no brief.

                                 3